Citation Nr: 0604347	
Decision Date: 02/15/06    Archive Date: 02/28/06	

DOCKET NO.  04-37 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than December 
20, 1999, for the grant of a total rating due to individual 
unemployability based upon service-connected disabilities. 

2.  Entitlement to an effective date earlier than December 
20, 1999, for the grant of service connection for a 
cardiovascular disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of March 2002 and 
June 2003 that denied entitlement to the benefits sought.

For reasons that will be set forth in a Remand at the end of 
the decision below, the question of the veteran's entitlement 
to a total compensation rating based on unemployability is 
deferred pending additional development.


FINDINGS OF FACT

1.  VA has complied with the notification and assistance 
requirements under the VCAA and has obtained and developed 
all evidence necessary for an equitable disposition of the 
claims.

2.  The veteran's original claim for service connection for 
heart disease/hypertension was received on June 7, 1993.  

3.  By rating decision dated in January 1995, service 
connection for heart disease/hypertension was denied.  
Entitlement to a permanent and total disability rating for 
pension purposes was granted.

4.  A communication received on November 29, 1995 is 
reasonably construed as a timely notice of disagreement with 
that determination.  





CONCLUSION OF LAW

The criteria for an effective date earlier than December 20, 
1999, specifically June 7, 1993, for the grant of service 
connection for cardiovascular disease have been met.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 4.16 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  It 
also requires VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of what portion, if any, of the evidence is to 
be provided by the claimant and what part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103.

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and what evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A review of the evidence of record discloses that by rating 
decision dated in March 2002, the rating decision dated in 
June 2003, and the statement of the case dated in October 
2004, the veteran was informed of what evidence he was 
responsible for and what evidence VA would undertake to 
obtain with regard to his claims for earlier entitlement to 
the benefits sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice should generally be provided prior to an initial 
unfavorable agency of original jurisdiction decision.  In 
Pelegrini the Court, however, clarified that its decision was 
not intended to invalidate existing decisions, and that a 
sufficient remedy for deficient notice was Board action to 
ensure that the notice was given.  Id., at 120, 122.

In this case, the veteran was not prejudiced by any delayed 
notice.  The Board is granting his claim effective the date 
his representative has requested. Therefore, discussion of 
the requirements of the VCAA is essentially rendered moot.  

The Board notes that the VCAA requires that VA afford a 
claimant an examination or obtain a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103.  This appeal turns on whether 
communications from the veteran can be construed to 
constitute a notice of disagreement with an RO determination.  
This is a question that does not require a medical 
examination or opinion.    

Legal Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  For disability compensation 
stemming from direct service connection, the effective date 
will be the day following separation from active service or 
the date entitlement arose, if the claim is received within 
one year of separation from active service; otherwise, date 
of receipt of the claim, or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b) (2) (i).

Where an allowance is premised on new and material evidence 
received after a final decision, the effective date is the 
latter of the date of receipt of the reopened claim or the 
date entitlement arose.  38 C.F.R. § 3.400(q).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151.  A "claim" means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

The provisions of 38 C.F.R. § 3.155(a) provide that:  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant...may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

A report of examination or hospitalization will be accepted 
as an informal claim for benefits under an existing law or 
for benefits under a liberalizing law or VA issue, if the 
report relates to a disability which may establish 
entitlement.  38 C.F.R. § 3.157(a). 

In determining whether there was an earlier claim, the Board 
is required to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether the claim is specifically labeled as a 
claim for the benefit.  Roberts v. Derwinski, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  However, an "informal claim must 
identify the benefit sought."  Id. (citing 38 C.F.R. 
§ 3.155(a)).  The Federal Circuit has elaborated that VA "has 
a duty to fully and sympathetically develop the veteran's 
claim to its optimum in order to determine if an informal 
claim had been raised.  With respect to all pro se 
pleadings...VA [must] give a sympathetic reading to the 
veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and regulations.  
Szemraj v. Principi, 357 F.3d 1370 (2004); see also Moody v. 
Principi, 360 F.3d 1306 (2004).

Analysis

The gist of the veteran's contentions is that he is entitled 
to an effective date for a grant of service connection for 
cardiovascular disease and for a total rating based on 
individual unemployability from June 7, 1993, the date of 
receipt of his claim for service connection for 
hypertension/heart disease and a kidney infection.

As noted above, except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

In the veteran's case, the records show that the veteran 
first filed a formal claim for entitlement to service 
connection for hypertension/heart disease that was received 
on June 7, 1993.  A review of the evidence of record shows no 
evidence of a formal claim for service connection was filed 
within one year from service separation.

A rating decision dated January 5, 1995, denied entitlement 
to service connection for heart disease/hypertension.  That 
same rating decision resulted in a grant of a permanent and 
total disability rating for pension purposes.  

In a statement received on November 29, 1995, the veteran 
indicated that he was continuing to experience "ongoing 
problems with his NSC pension."  On the front page of the 
VA Form 21-4138 (Statement in Support of Claim), the veteran 
discussed his income and its impact on his pension award.

On the back page of the form, it was indicated the veteran 
was requesting an audit of his claim from the date of 
approval through December 19, 1995.  It was added that the 
veteran "also requests a administrative review of his NSC 
pension because of cardiac problems that existed before his 
induction into the U.S. Army."  It was then requested that VA 
"please complete a audit and administrative review of his 
medical records to either verify or deny [the veteran's] 
request for a S/C claim."

In a letter dated January 18, 1996, the veteran and his 
representative were advised that his income had been 
recomputed and his pension benefits were adjusted.  He was 
further advised of the reason for the overpayment, and told 
that the adjustment did not eliminate his debt.

By letter dated September 14, 1996, the veteran was provided 
with a complete audit of his account for the period between 
July 1993 and December 1995. 

A review of the record shows no further reference to a 
service connection claim of any sort was received until May 
1, 2000.  In that communication, the veteran stated that he 
was "filing for service-connected compensation for high blood 
pressure, kidney problems and heart problems."  He made no 
reference to any previous claim.  Benefits were subsequently 
awarded.  Service connection for cardiovascular disease and a 
total rating based on unemployability due to service-
connected disabilities were awarded, effective December 20, 
1999, the date of a VA outpatient visit.  

In determining whether there was an earlier claim, the Board 
is required to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether the claim was specifically labeled as a 
claim for the benefit.  Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).   The Federal Circuit has emphasized 
that VA "has a duty to fully and sympathetically develop the 
veteran's claim to its optimum in order to determine if an 
informal claim has been raised.  With respect to all pro se 
pleadings, VA [must] give a sympathetic reading to the 
veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and regulations.  
Szemraj v. Principi, 357 F.3d 1370 (2004).

The Board has reviewed the record to determine whether an 
informal claim was filed prior to December 20, 1999.  

The Board recognizes the argument by the veteran's local 
representative in December 2004 that the November 1995 
communication in which the veteran primarily discussed his 
pension status should have been construed as a timely notice 
of disagreement with the January 1995 rating decision that 
denied entitlement to service connection.

The Board is aware of recent case law and assures the veteran 
and his representative that it has tried to be as liberal as 
possible in interpreting the statement in question.  As a 
result of a liberal reading of the November 1995 
communication, the Board finds that this statement can 
reasonably be construed as a notice of disagreement with the 
January 1995 rating decision.  In the statement the veteran 
referred primarily to a financial problem he was having with 
VA over the awarding of his pension benefits.  However, clear 
reference was made in the next paragraph to his   " S/C 
claim."  It is true that he did not refer specifically to 
heart disease, but there are no communications of record 
around that time referring to any other disease entity.  A 
"sympathetic" reading of the statement reasonably leads one 
to find that it was a reference to service connection for 
heart disease that had been denied by rating decision earlier 
that year.  Accordingly, there is a reasonable basis for the 
assignment of an earlier effective date of June 7, 1993, for 
the grant of service connection for heart disease.     


ORDER

Entitlement to an effective date of June 7, 1993, for the 
grant of service connection for cardiovascular disease is 
granted.



REMAND

In view of the grant of service connection for heart 
disease, the matter of the veteran's entitlement to a 
total compensation rating based on unemployability is 
remanded in order that the RO might readjudicate the  
question of the appropriate effective date to be 
assigned for the veteran's unemployability. 

 The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


